Case 1:17-cr-00372-JS-GRB Document 463 Filed 08/05/19 Page 1 of 3 PageID #: 2476

                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
 WK/KTF                                               271 Cadman Plaza East
 F. #2018R01805                                       Brooklyn, New York 11201


                                                      August 5, 2019


 By ECF

 The Honorable Joanna Seybert
 United States District Judge
 United States District Court
 100 Federal Plaza
 Central Islip, New York 11722

                Re:    United States v. Jeffrey Chartier, et al.
                       Criminal Docket No. 17-372 (S-2) (JS)

 Dear Judge Seybert:

                A grand jury sitting in the Eastern District of New York returned a second
 superseding indictment (the “S-2 Indictment” or “S-2”) this afternoon in the above-referenced
 matter. The government respectfully submits this letter as an overview of the differences
 between the underlying indictment in this case, filed July 11, 2017 (ECF No. 1), and the S-2
 Indictment. 1 As a preliminary matter, the names of the defendants who have pleaded guilty
 have been removed from the S-2 Indictment caption; the contents of the S-2 Indictment focus on
 the remaining four defendants; one charge has been eliminated and several have been added.
 The government provides an overview below.

                Modifications to the speaking portion of the S-2 Indictment include the following:

        •   Portions addressing the defendants who have pleaded guilty have been pared down,
            and more detail is now included regarding the remaining four defendants.
        •   Certain defined terms have been correspondingly removed and added.
        •   Anonymized names (e.g., “Investor 1,” “Co-Conspirator 1”) have been changed; we
            have added an anonymized investor, a broker, two owners and an employee that were




        1
             The first superseding charging instrument in this matter was the criminal information
 (S-1), filed December 4, 2018 (ECF No. 328), pursuant to which defendant Anthony Vassallo
 pleaded guilty.
Case 1:17-cr-00372-JS-GRB Document 463 Filed 08/05/19 Page 2 of 3 PageID #: 2477

 Hon. Joanna Seybert
 August 5, 2019
 Page 2


            not mentioned in the underlying indictment, and an anonymized investor relations
            firm that was referenced has been removed. 2
        •   References to the GRLD stock manipulation have been removed since all the
            defendants charged in that scheme have pleaded guilty.
        •   The order of the narrative regarding the CESX and NWMH stock manipulations has
            been modified so the schemes are presented in chronological order.

 Modifications to the charges alleged in the S-2 Indictment include the following:

        •   The defendants who have pleaded guilty have been removed as named defendants in
            all charges.
        •   The overt acts in the securities fraud conspiracy charge (Count One) have been
            modified to pertain closely to the remaining four defendants.
        •   The securities fraud count related to the GRLD stock manipulation has been
            eliminated; the counts related to the CESX and NWMH stock manipulations have
            been reordered.
        •   Substantive money laundering charges (Counts Nine through Fifteen) have been
            added as to Chartier and Lee (Counts Nine through Eleven), Watts and Isen (Counts
            Twelve through Fourteen) and Isen alone (Count Fifteen).
        •   Obstruction of justice charges have been added as to Chartier (Count Fifteen) and Lee
            (Count Sixteen).

 Modifications to the forfeiture allegations include the following:

        •   Only property that defendant Isen owned is now encompassed. Other property that
            was itemized in the underlying indictment is no longer listed because it has now been
            forfeited by defendants who have pleaded guilty.




                2
                   The government is providing today a list to counsel for the S-2’s named
 defendants identifying the true name of each of the anonymized individuals referenced in the S-2
 Indictment.
Case 1:17-cr-00372-JS-GRB Document 463 Filed 08/05/19 Page 3 of 3 PageID #: 2478

 Hon. Joanna Seybert
 August 5, 2019
 Page 3


               As indicted below, the government is providing a copy of S-2 Indictment to
 defense counsel for the remaining defendants by email, in case the document is not posted on
 PACER promptly.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney


                                             By:                /s/
                                                    Whitman G.S. Knapp
                                                    Kaitlin T. Farrell
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6107/6072

 c.c.:   Clerk of the Court (JS) (by ECF)
         Counsel for Defendants Chartier, Lee, Isen and Watts (by ECF; by Email w/ S-2
         Indictment attached)
